      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 TERRICK SULLIVAN, on behalf of
 himself and others similarly situated,
                                                       CIVIL ACTION NO.
              Plaintiffs,
                                                       1:17-cv-04655-MLB
 v.
 COURIER CONNECTION, INC.;
 CC LAST MILE LLC; and JOHN F.
 LAUTH,

              Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF SECOND JOINT MOTION
  FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT
    AGREEMENT AND DISMISSAL OF CASE WITH PREJUDICE

      Plaintiff Terrick Sullivan, the thirty-one plaintiffs who have opted into this

action by filing consents to join (together with Plaintiff Sullivan, “Plaintiffs”) and

Defendants Courier Connection, Inc., CC Last Mile, LLC, and John Lauth

(“Defendants”) (Plaintiffs and Defendants collectively referred to as the “Parties”),

by and through their undersigned counsel, hereby submit their Memorandum of Law

in Support of their Second Joint Motion for Approval of FLSA Collective Action

Settlement Agreement and Dismissal of Case with Prejudice (“Joint Motion”). The

Parties have reached a settlement that would resolve the claims raised in this
       Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 2 of 22




proceeding. The executed settlement agreement is attached hereto as Exhibit 1 (the

“Settlement Agreement”). The Parties have agreed that the terms reflected in the

Settlement Agreement are mutually satisfactory and represent a fair and reasonable

compromise of the claims asserted in this action, and are in the best interests of the

Parties. The Parties hereby submit the Settlement Agreement for approval by the

Court, pursuant to Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350

(11th Cir. 1982), and respectfully request that the Court enter the Proposed Order:

(1) approving the Parties’ Settlement Agreement; (2) dismissing this action with

prejudice; and (3) retaining jurisdiction over this case to enforce the Parties’

Settlement Agreement until final payment of the settlement proceeds are received

by Plaintiffs’ counsel.

                   CASE SUMMARY AND BACKGROUND

      On November 20, 2017, Plaintiff Terrick Sullivan filed a collective action

Complaint against Courier Connection, Inc. and John Lauth on behalf of himself and

those similarly situated arising from his employment as a delivery driver for CC Last

Mile, LLC. (ECF No. 1.) On January 24, 2018, Plaintiff filed a First Amended

Complaint, which added CC Last Mile, LLC as a defendant and asserted a claim

against Defendants for an alleged failure to pay overtime under the Fair Labor

Standards Act (“FLSA”). (ECF No. 8.)


                                          2
       Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 3 of 22




       Rather than engage in discovery, and to avoid the expense and distraction

associated with motion practice at the preliminary stage of condition certification,

on July 6, 2018, the Parties filed a Stipulation and Joint Motion for Conditional

Certification of a Collective Action under the FLSA specifically for the purpose of

trying to see if the Parties could resolve the lawsuit. (ECF No. 20.) The Court

granted the Joint Motion for Conditional Certification on July 16, 2018. (ECF No.

21.)   The notice period closed on October 22, 2018.           Thirty-one individuals

submitted consents to join during the notice period, such that this action now has a

total of thirty-two plaintiffs including Plaintiff Sullivan.

       On March 19, 2019, the Parties engaged in a mediation session under the

direction of experienced mediator Richard Gerakitis, Esq., and continued their

negotiations for several weeks thereafter. These negotiations ultimately culminated

in a settlement in principle and provided the framework for reaching and agreeing

to the Settlement Agreement.

                              SETTLEMENT TERMS

       After first reaching an agreement on the amount to be paid to each Plaintiff to

resolve Plaintiffs’ claims, the Parties separately negotiated payment of the Plaintiffs’

attorney’s fees, expenses and costs associated with the prosecution of the claims in

this action. Pursuant to the terms of the Settlement Agreement, the Parties have


                                            3
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 4 of 22




agreed to resolve the wage claims of the thirty-two Plaintiffs in this action for the

total sum of seventy-eight thousand dollars ($78,000.00). This amount was reached

only after several weeks of arms-length negotiations, a mediation, and post-

mediation discussions. It represents the maximum amount that Defendants will pay

as part of the settlement, inclusive of all payments to the Plaintiffs, the proposed

service payments, and the proposed payment to Plaintiffs’ counsel for attorneys’

fees, costs and expenses.

      The collective payments negotiated for the individual Plaintiffs will total the

gross amount of $29,856.87, inclusive of the proposed service awards to named

Plaintiff Terrick Sullivan and Plaintiff Darshell Rivers. The amounts due to each

Plaintiff will be allocated as a $1,500.00 service award to named Plaintiff Terrick

Sullivan, a $1,000.00 service award to Plaintiff Darshell Rivers, $50.00 for the

general release of claims, 50% for alleged unpaid wages and 50% for alleged

liquidated damages. The list of proposed individual settlement payments to the

thirty-two Plaintiffs is attached to the Settlement Agreement as Exhibit A, payment

of which is contingent upon Defendants receiving the requisite IRS Form W-9 from

each Plaintiff and each Opt-In Plaintiff signing the release at Exhibit B to the

Settlement Agreement.




                                         4
       Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 5 of 22




      The Settlement Agreement also provides for a payment by Defendants

directly to Plaintiffs’ counsel in the amount of $48,143.13 for the resolution of

Plaintiffs’ claims for attorneys’ fees, expenses, and costs incurred in this litigation.

After first reaching an agreement as to the amount to be paid to resolve Plaintiffs’

claims for alleged damages, the Parties separately negotiated payment of the

Plaintiffs’ attorneys’ fees, expenses and costs associated with the prosecution of the

claims in this action. The Parties further represent that they negotiated a compromise

in the amount of attorneys’ fees and costs to be paid to Plaintiffs, and that this

compromise represents a fair and reasonable resolution of the amount of attorneys’

fees, costs and expenses sought by Plaintiffs.

     STANDARD FOR APPROVAL OF SETTLEMENT AGREEMENT

      In order to have an enforceable settlement and release of FLSA claims in the

Eleventh Circuit, a court or the Secretary of Labor must review and approve

agreements settling alleged violations of the FLSA that involve a compromise of the

wages owed. See Lynn’s Food Stores, Inc., 679 F.2d at 1352-55. If the district court

approves the proposed settlement “after scrutinizing the settlement for fairness,” the

court may enter a stipulated judgment. Lynn’s Food Stores, Inc., 679 F.2d at 1353

(citations omitted). For the reasons explained below, the Parties respectfully request

that the Court approve the terms and conditions of their proposed settlement and


                                           5
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 6 of 22




enter an order dismissing this action with prejudice. The Proposed Order is filed

concurrently with the Joint Motion.

      In evaluating the fairness of a proposed settlement of overtime claims, a court

must determine that the settlement is a “fair and reasonable resolution of a bona fide

dispute” of the claims raised pursuant to the FLSA. Id. at 1355; Bonetti v. Embarq

Mgmt. Co., 715 F. Supp. 2d 1222, 1226 (M.D. Fla. 2009). If the settlement of an

employee’s FLSA suit reflects a “reasonable compromise over issues,” such as

FLSA coverage or computation of back wages that are “actually in dispute,” the

court may approve the settlement “in order to promote the policy of encouraging

settlement of litigation.” Lynn’s Food Stores, Inc., 679 F.2d at 1354. As Judge

Gregory A. Presnell observed:

             [s]hort of a bench trial, the Court is generally not in as
             good a position as the parties to determine the
             reasonableness of an FLSA settlement. Many factors may
             be in play as the parties negotiate a compromise that is
             acceptable to both sides. The parties may disagree as to the
             number of hours worked by the plaintiff, the plaintiff’s
             status as an exempt employee, or the defendant's status as
             a covered employer. In certain cases, the Defendant may
             assert (or threaten to assert) a counterclaim arising from
             the employment relationship. If the parties are represented
             by competent counsel in an adversary context, the
             settlement they reach will, almost by definition, be
             reasonable. Rarely will the Court be in a position to
             competently declare that such a settlement is
             ‘unreasonable.’


                                          6
       Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 7 of 22




Bonetti, 715 F. Supp. 2d at 1227. Judge Presnell further explained that, where the

plaintiff’s attorneys’ fees are agreed upon without regard to the amount paid to the

plaintiff, “then, unless the settlement does not appear reasonable on its face or there

is reason to believe that the plaintiff’s recovery was adversely affected by the amount

of fees paid to his attorney,” the court should approve the settlement without

separately evaluating the amount of the attorneys’ fees for reasonableness. Id. at

1228. Further, “[t]he Court should be mindful of the strong presumption in favor of

finding a settlement fair.” Mannino v. Anderson-Collins, Inc., No. 607-cv-1853,

2008 WL 2857061, at *2 (M.D. Fla. July 22, 2008) (citing Cotton v. Hinton, 559

F.2d 1326, 1331 (5th Cir. 1977)); see Siegenthaler v. Kane Furniture Co. of Ormond

Beach, Inc., No. 607-cv-173, 2007 WL 1893906, at *2 (M.D. Fla. July 2, 2007) (“[A]

settlement is a compromise, a yielding of the highest hopes in exchange for certainty

and resolution.” (quoting In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods.

Liab. Litig., 55 F.3d 768, 806 (3d Cir. 1995))). “If the parties are represented by

competent counsel in an adversary context, the settlement they reach will, almost by

definition, be reasonable. Rarely will the Court be in a position to competently

declare that such a settlement is ‘unreasonable.’” Dees v. Hydradry, Inc., 706 F.

Supp. 2d 1227, 1241 (M.D. Fla. 2010) (citation omitted); see Thomas v. Port II




                                          7
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 8 of 22




Seafood & Oyster Bar, Inc., No. 16-cv-0115, 2016 WL 5662032, at *2 (S.D. Ala.

Sept. 29, 2016).

      In short, courts approve FLSA settlements when they are reached as a result

of contested litigation to resolve bona fide disputes. See Lynn’s Food Stores, Inc.,

679 F.2d at 1350, 1353 n.8; McMahon v. Olivier Cheng Catering & Events, LLC,

No. 08 Civ. 8713 (PGG), 2010 WL 2399328, at *6 (S.D.N.Y. Mar. 3, 2010).

Typically, courts regard the adversarial nature of a litigated FLSA case to be an

adequate indicator of the fairness of the settlement. Lynn’s Food Stores, Inc., 679

F.2d at 1353-54. If the proposed settlement reflects a reasonable compromise over

contested issues, the court should approve the settlement. Id. at 1354; McMahon,

2010 WL 2399328, at *6. Because the Settlement Agreement resolves a bona fide

dispute as to each individual Plaintiff and was reached after vigorous arm’s-length

settlement negotiations, it should be approved.

      This lawsuit clearly involves a dispute in which the Court may allow Plaintiffs

in this action to settle and release their FLSA claims against Defendants. First, the

proposed settlement arises in an adversarial context, with pending litigation and with

all Parties represented by competent counsel. Indeed, each Party was represented

by counsel with experience in litigating wage and hour claims on both an individual




                                          8
       Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 9 of 22




and collective basis, and each counsel was obligated to and did vigorously represent

their clients’ rights.

       Additionally, the FLSA claims asserted against Defendants involve bona fide

disputes about FLSA liability, coverage, and damages and, consequently, the

Settlement Agreement represents a reasonable compromise of the disputed issues.

Plaintiffs claim that the named and opt-in Plaintiffs worked compensable overtime

hours (over 40 hours in a workweek) for which Defendants did not pay appropriate

overtime compensation. Defendants maintain that Plaintiffs were employed as local

delivery drivers in Atlanta, Georgia and paid a day rate for each day Plaintiffs

worked. Assuming Plaintiffs worked overtime and were entitled to overtime wages

(which Defendants assert such wages were either paid or that overtime was not due

in the particular circumstance), Defendants argue that the applicable overtime

premium is one-half Plaintiffs’ regular rate. Plaintiffs, however, contend that they

frequently worked more than 40 hours per workweek delivering packages for

Defendants, that the day rate was, in fact, an hourly rate, and that Defendants failed

to pay Plaintiffs any wages for the overtime hours Plaintiffs worked in violation of

the FLSA. Plaintiffs also claim that Defendants failed to keep accurate time records

of the hours Plaintiffs worked in violation of the FLSA, thus entitling Plaintiffs to

estimate their unpaid wages as a matter of just and reasonable inference. See


                                          9
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 10 of 22




Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946). Plaintiffs contend that

they are entitled to all unpaid overtime wages, an equal amount in liquidated

damages, as well as their attorney fees and costs as mandated by the FLSA.

      Defendants, on the other hand, deny any liability or wrongdoing of any kind

under the FLSA. Specifically, Defendants maintain that Plaintiffs were provided

detailed delivery routes to drive each day, that Defendants tracked the time each

Plaintiff spent making deliveries, and that for the most part no Plaintiff worked more

than 40 hours per week while employed as a local delivery driver and when they did,

the Plaintiff was paid overtime wages. Furthermore, Defendants deny that Plaintiffs

were ever discouraged from recording any overtime hours allegedly worked, and

Defendants maintain that they possess data and other evidence showing that

Plaintiffs were paid properly for all hours of work.

      Additionally, Defendants contend that, even if Plaintiffs did work overtime

hours, Plaintiffs’ estimates of their allegedly unpaid hours of work are unrealistic,

grossly exaggerated, and/or include time that is not legally compensable under the

FLSA or any other applicable law. Finally, Defendants Courier Connection, Inc.

and John Lauth maintain that they are not properly named Defendants in this lawsuit

and that Plaintiffs cannot maintain any claims against them because they were not

Plaintiffs’ employers under the FLSA.


                                         10
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 11 of 22




      Thus, there is a bona fide dispute between the Parties concerning liability,

FLSA coverage of two named Defendants, and damages that could have impacted

the outcome of this litigation. Neither side believes prevailing in the litigation is a

certainty, either at the trial or appellate level. Indeed, both Parties face risks if they

continue to litigate this case. If Plaintiffs prove they worked unpaid overtime hours,

Defendants risk exposure to damages for unpaid overtime wages, an equal amount

in liquidated damages, and attorney’s fees and costs that could exceed the amounts

set forth in the Settlement Agreement. Conversely, if Plaintiffs fail to prove that they

worked any overtime hours, and Defendants can present evidence that Plaintiffs

were paid for all hours worked, Plaintiffs could receive nothing or significantly less

than the amount provided in the Settlement Agreement. Accordingly, taking into

account the uncertainty and risks inherent in this litigation for both Parties, and the

cost and time which would be required to pursue the litigation further, the Parties

have decided that it is desirable and beneficial to settle the litigation in the manner

and under the terms set forth in their Settlement Agreement.

      At mediation (and in pre and post mediation settlement discussions), the

Parties and their counsel considered their competing evidence (including documents

produced, data production, and data analyses) and legal arguments (including

liability standards, defenses, and overtime computation methodologies), and


                                           11
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 12 of 22




exchanged and presented competing potential damages calculations based on

various assumptions and modeling scenarios. With the assistance of a skilled

mediator and through weeks of subsequent negotiations, the Parties compromised

and negotiated a settlement, without Defendants admitting liability, to pay certain

amounts to the thirty-two named and opt-in Plaintiffs.

      The Parties arrived at the total amount to be paid to the Plaintiffs as follows:

Plaintiffs estimate that they typically worked more than 10 hours per day delivering

packages as local delivery drivers. Defendants disagree and argue that their data

shows that Plaintiffs rarely, if ever, worked more than 10 hours per day and

frequently worked far fewer than 10 hours per day, closer to 7.9 hours and 3.75 shifts

per week on average. Despite their differences, and the arguments both parties

presented in support of their respective positions at mediation and through

subsequent negotiations, Defendants ultimately agreed to pay Plaintiffs $29,856.87

to settle Plaintiff’s claims for alleged unpaid overtime hours. According to Plaintiffs’

data and analysis, this amount compensates each Plaintiff for approximately 4 hours

of overtime per workweek (plus liquidated damages) for any workweek in which a

Plaintiff worked 4 days and 10 hours of overtime per workweek (plus liquidated

damages) for any workweek in which a Plaintiff worked 5 days. Workweeks in

which a Plaintiff worked fewer than 4 days were excluded from the calculations


                                          12
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 13 of 22




because it is unlikely that a Plaintiff accumulated any overtime hours when a

Plaintiff worked fewer than 4 days in a workweek. Where records showed that

certain opt-in Plaintiffs worked fewer than three workweeks with 4 or more days per

week within the statutory period while employed as local delivery drivers or had no

or de minimis potential overtime hours, those opt-in Plaintiffs will receive $50 under

the settlement as consideration for any alleged unpaid overtime wages and liquidated

damages. The Parties agree that $50 is fair and reasonable compensation for those

opt-in Plaintiffs.

       Named Plaintiff Terrick Sullivan and opt-in Plaintiff Darshell Rivers will also

receive service awards in consideration for their assistance to Plaintiffs’ counsel and

the class throughout this litigation. Plaintiffs Sullivan and Rivers brought this case

to Plaintiffs’ counsel. Plaintiffs Rivers and Sullivan assisted Plaintiffs’ counsel by

identifying potential class members, identifying potential witnesses, producing

documentary evidence, and served as counsel’s point of contact for the class

members throughout this litigation. Named Plaintiff Sullivan also attended a full-

day mediation on behalf of the class, taking time off from his job and sacrificing his

daily wages for the benefit of the class. In consideration for their efforts on behalf

of the class members, Plaintiff Rivers will receive a service award of $1,000 and

Named Plaintiff Sullivan will receive a $1,500 service award. The service awards


                                          13
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 14 of 22




paid to Plaintiffs Rivers and Sullivan are fair and reasonable. See George v. Academy

Mortgage Corporation (UT), 369 F. Supp. 3d 1356, 1374 (N.D. Ga. 2019)

(approving service payments to class members who served as named plaintiffs and

provided invaluable services to plaintiffs’ counsel and the class members.)

      Accordingly, pursuant to the terms of the settlement, each Plaintiff who

worked more than three weeks within the statutory period will receive an amount

approximately equal to 4 overtime hours for each 4-day week, 10 overtime hours for

each 5-day week, and an equal amount in liquidated damages. The amount that each

Plaintiff will receive for alleged unpaid overtime wages and liquidated damages is

shown in Exhibit A to the Settlement Agreement.

      Plaintiffs believe that, given the risks of further litigation, this is a reasonable

compromise over contested issues. Plaintiffs in this action have taken into account

the uncertain outcome and risk of any litigation, as well as the difficulties and delays

inherent in such litigation. Plaintiffs further recognize that there is the potential for

a trier of fact to conclude that Plaintiffs are not entitled to any relief under the FLSA,

or the amounts may be less than the amounts agreed to in the Settlement Agreement.

      Defendants have denied and continue to deny that Plaintiffs are legally

entitled to the relief agreed to in the Settlement Agreement. Defendants also have

denied and continue to deny, inter alia, the allegations that all Plaintiffs have


                                           14
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 15 of 22




suffered damages by reason of the alleged failure to pay overtime wages, or that all

of the Plaintiffs were harmed by the conduct alleged in the Complaint and First

Amended Complaint. In fact, Defendants maintain that they have various factual

and legal defenses that they could successfully assert in this action (or in separate

actions filed by the named and opt-in Plaintiffs if the conditionally certified

collective were decertified). Nonetheless, Defendants have concluded that the

further litigation of this action would be protracted and expensive, and that is

desirable that the action be fully and finally settled pursuant to the terms and

conditions in the Settlement Agreement in order to limit further expense,

inconvenience, and distraction of continued litigation.

                       ATTORNEYS’ FEES AND COSTS

      The Settlement Agreement provides for Plaintiffs’ counsel to receive a

reasonable amount of attorneys’ fees, expenses and costs to resolve Plaintiffs’ claims

for fees and costs in the Complaint and First Amended Complaint. After reaching

an agreement on the amount to be paid to the named and opt-in Plaintiffs to settle

their claims, the Parties separately negotiated, and Defendants agreed to pay to

Plaintiffs’ counsel attorneys’ fees, expenses and costs in the total amount of

$48,143.13. Plaintiff’s attorney’s fees were determined by adhering to the terms of

Plaintiffs’ contingency fee agreement, which permits Plaintiffs’ counsel to receive


                                         15
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 16 of 22




the greater of either: (1) counsel’s actual fees at their hourly rates; or (2) 40% of any

sums recovered on Plaintiffs’ behalf. In conformance with Plaintiffs’ fee agreement,

and without regard to the damages received by the Plaintiffs, Plaintiffs’ counsel

requested that Defendants pay their lodestar fees and expenses which counsel

calculated by applying their customary hourly rates of $350 per hour for attorney

Dustin L. Crawford (an associate at Parks Chesin and Walbert) and $425 per hour

for attorney John L. Mays (a partner at Parks Chesin and Walbert). 1 Plaintiffs’

counsel represent that they expended over 200 hours litigating this case on behalf of

the class members over the course of more than 1 year and accumulated over $70,000

in attorney fees and expenses. After extensive negotiations over attorney fees,

Defendants ultimately agreed to pay Plaintiffs’ counsel $48,143.13 in attorney fees

and costs, representing a significant discount from counsel’s lodestar fees. Counsel

agreed to accept approximately 30% less than their lodestar, and less than they would

have requested in a contested fee petition, to facilitate settlement. The Parties agree

that this compromise represents a fair and reasonable resolution of the amount of



1
  Counsels’ rates have been approved by Courts in this District. See, e.g., Kobelt et
al. v. JBRE GA LLC, et al., No. 1-15-cv-1550-MHC (N.D. Ga. April 22, 2016)
(approving FLSA settlement, including fee request based on attorney Crawford’s
rate of $350 per hour and attorney Mays’ rate of $425 per hour); see also Tye et al.
v. HCBJR, LLC et al., No. 1:17-cv-01087-ELR (N.D. Ga. April 9, 2019)
(determining attorney Crawford’s rate of $350 per hour is reasonable).

                                           16
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 17 of 22




attorneys’ fees and costs and expenses sought by Plaintiffs and to be paid by

Defendants.

      Plaintiffs’ counsel’s requested fees and costs are also reasonable in light of

the fact that a maximum amount of $78,000.00 to the named and opt-in Plaintiffs

was obtained in spite of Defendants’ vigorous defenses, including without limitation

their defense that Defendants denied they had failed to pay overtime compensation

to Plaintiffs, which would constitute a total defense to Plaintiffs’ claims, and two of

the three Defendants (Courier Connection, Inc. and John Lauth) denied they were

Plaintiffs’ employer.

      Plaintiffs’ counsel, who have extensive experience litigating FLSA collective

actions, vigorously pursued claims on behalf of the entire class of Plaintiffs.

Plaintiffs represent that pursuing these claims required Plaintiffs’ counsel to locate

and interview potential representative plaintiffs, communicate with each and every

one of the 32 named and opt-in Plaintiffs in this case, calculate damages for each

Plaintiff individually, and conduct legal research on a multitude of issues under the

FLSA.

      Finally, the Parties agreed that the amount allocated to Plaintiffs’ counsel for

attorneys’ fees and costs is fair and reasonable in light of the litigation. The Parties

advise the Court that the Plaintiffs’ proposed attorneys’ fees, expenses and costs to


                                          17
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 18 of 22




be paid by Defendants under the Settlement Agreement are not based upon the

amounts claimed to be owed to each Plaintiff. Rather, the attorneys’ fees and costs

in this case were analyzed, reviewed, and negotiated in addition to – and completely

separate from – the specific amounts recovered on behalf of each Plaintiff. As Judge

Presnell explained in Bonetti, where

             the plaintiff’s attorneys’ fee was agreed upon separately
             and without regard to the amount paid to the plaintiff, then
             unless the settlement does not appear reasonable on its
             face or there is reason to believe that the plaintiffs recovery
             was adversely affected by the amount of fees paid to his
             attorney, the Court will approve the settlement without
             separately considering the reasonableness of the fee to be
             paid to plaintiffs’ counsel. However, if the parties can only
             agree as to the amount to be paid to the plaintiff, the Court
             will continue the practice of determining a reasonable fee
             using the lodestar approach.

715 F. Supp. 2d at 1228. Because damages and fees were negotiated separately, and

the Defendants agree to pay an amount Plaintiffs’ counsel is willing to accept, the

Court need not engage in an independent analysis of the reasonableness of the

attorney fees. Id. at 1227-28.

      As recognized by the court in Bonetti, and confirmed by other Courts in this

Circuit, if the Parties submit a proposed FLSA settlement that: (1) constitutes a

compromise of the plaintiff’s claims; (2) makes full disclosure of the terms of the

settlement; and (3) represents that plaintiffs’ attorney’s fee was agreed upon


                                           18
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 19 of 22




separately and without regard to the amount paid to the plaintiffs, then the court will

approve the settlement without separately considering the reasonableness of the

attorney fees. Id. 2 Indeed, “the FLSA does not require the court to assess the fairness

of an agreed payment of attorney’s fees in settling an individual action.” Helms v.

Central Florida Regional Hosp., No. 6:05-cv-383-Orl-22, 2006 WL 3858491 at *3

(M.D. Fla. Dec. 26, 2006); see Lynn’s Food, 679 F. 2d at 1354 (11th Cir. 1982).

Finally, the fact that counsel’s attorney fees exceed the total amount of damages to

the Plaintiffs does not caution against awarding a reasonable fee. See Millea v.

Metro-North R. Co., 658 F.3d 154, 169 (2d Cir. 2011); see also Wales v. Jack M.

Berry, Inc., 192 F. Supp. 2d 1313 (M.D. Fla. 2001) (awarding over $300,000 in

attorneys’ fees where the recovery was $21,000).




2
  See also Davis v. Addiction & Mental Health Services, Inc., No. 2-16-cv-01428-
JHE, 2016 WL 6395290 at *2 (N.D. Ala. Oct. 28, 2016) (in-depth review of attorney
fees is unnecessary when parties agree to fees and damages separately); Seda v. All
Florida Appliance & AC, Inc., No. 8-15-cv-311-T-36MAP, 2015 WL 3652833 at *3
(M.D. Fla. June 11, 2015) (because fees and damages were negotiated separately,
there is no reason to question the reasonableness of the settlement); Worley v. North
Alabama Family Services, Inc., No. 4:12-vc-3458-JHE, 2014 WL 122435 (N.D. Ala.
Jan, 13, 2014) (courts are not required to determine the reasonableness of attorney
fees where fees and damages are negotiated separately); Harris v. Waste Services of
Alabama, LLC, No. 2:17-cv-00531-JHE, 2017 WL 6498146 at *2 (N.D. Ala. Dec.
19, 2017) (no analysis of attorney fees required where parties settle back pay and
fees separately); Wing v. Plann B Corp., No. 6-11-cv-1499-Orl-36GJK, 2012 WL
4746258, at *4 (M.D. Fla. Sept. 17, 2012) (same).

                                          19
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 20 of 22




      Because attorney fees and damages to the Plaintiffs were negotiated

separately, and because Plaintiffs’ counsel is accepting a significant reduction from

their lodestar amount to facilitate efficient resolution of this case, the fees

Defendants agree to pay, and that Plaintiffs’ counsel agrees to accept, are reasonable.

For all of the previously stated reasons, Plaintiffs have benefited from Plaintiffs’

counsel’s efforts. In addition, Plaintiffs’ counsel represents that, if the Court grants

this Joint Motion and approves the Settlement Agreement, Plaintiffs’ counsel will

continue to provide legal advice to the Plaintiffs regarding the terms of the

Settlement Agreement and will expend additional attorney time administering the

settlement proceeds to the Plaintiffs over the eight-month payment term for which

counsel will receive no additional compensation. All these factors warrant the Court

approving the Parties’ negotiated payment of Plaintiffs’ attorneys’ fees, expenses

and costs in this matter.

                                   CONCLUSION

      For the foregoing reasons, the Parties respectfully request that this Court

approve the Parties’ Joint Motion and enter the Proposed Order filed concurrently

herewith.

      Respectfully submitted this 26th day of July, 2019.




                                          20
     Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 21 of 22




/s/ Dustin L. Crawford                   /s/ Jessica M. Brown
Dustin L. Crawford                       Kathryn S. McConnell
Georgia Bar No. 758916                   Georgia Bar No. 265509
Parks Chesin & Walbert                   kmcconnell@littler.com
75 14th Street 26th Floor                Jessica M. Brown
Atlanta, Georgia 30309                   Georgia Bar No. 722947
404-873-8000                             jmbrown@littler.com
dcrawford@pcwlawfirm.com
Counsel for Plaintiffs                   LITTLER MENDELSON, P.C.
                                         3344 Peachtree Road N.E. Suite 1500
                                         Atlanta, GA 30326.4803
                                         404.233.0330

                                         Counsel for Defendants




                                    21
      Case 1:17-cv-04655-MLB Document 49-1 Filed 07/26/19 Page 22 of 22




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 TERRICK SULLIVAN, on behalf of
 himself and others similarly situated,
                                                        CIVIL ACTION NO.
              Plaintiff,
                                                        1:17-cv-04655-MLB
 v.
 COURIER CONNECTION, INC.;
 CC LAST MILE LLC; and JOHN F.
 LAUTH,

              Defendants.



                           CERTIFICATE OF SERVICE

      I hereby certify that on this 26th day of July, 2019, the preceeding
MEMORANDUM OF LAW IN SUPPORT OF SECOND JOINT MOTION
FOR APPROVAL OF FLSA COLLECTIVE ACTION SETTLEMENT
AGREEMENT AND DISMISSAL OF CASE WITH PREJUDICE was filed
electronically through the ECF system, is available for viewing and downloading
from the ECF system, and will be sent electronically to the registered participants
identified on the Notice of Electronic Filings, including counsel of record as follows:
                                Dustin L. Crawford
                            dcrawford@pcwlawfirm.com

                                               /s/ Jessica M. Brown
                                               Jessica M. Brown
                                               Georgia Bar No. 722947
                                               Counsel for Defendants

                                          22
